Title: To Benjamin Franklin from Mary Stevenson, 28 July 1765
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


My dear Sir
Rochester July 28. 1765
During the short stay my mother made here I could not find time to write a letter, therefore I hop’d my verbal acknowledgments would be accepted, yet I did not intend my pen should neglect it’s duty. I really am much oblig’d to you for the trouble you took to gratify me, and notwithstanding the frequency of my obligations to you I always have great pleasure in acknowledging them. I thank you too for the pleasure you gave my mother, tho I fear the fatigue of the journey, and the vexation of not being on time was paying too dear. However, as her health is not injur’d all is well now. Pray tell her the parcel came safe. She must excuse having any body’s acknowledgements for anything, because nob[od]y knows I am writing; I stole away from company, for I have a pleasure in holding an imaginary conversation with you tho I have nothing in my head worth imparting. Perhaps were I to set about it I could ask you some questions, for that is easily done, but I know you have not leisure to answer them, therefore a mere chit chat letter will suit you best at present. As I am so happy to know you concern yourself about my health I must inform you that I am quite well; my mother fancied I was not when she first saw me but I believe she alter’d her opinion the next day; if she did not, tell her I am the best judge. Give my duty to her; and believe me to be with the truest esteem Dear Sir Your affectionate humble Servant
M Stevenson
 
Addressed: To / Dr Franklin / Craven Street / in the / Strand
